Per Curiam.
The appeal herein was taken from an interlocutory order overruling a general demurrer to a bill of complaint in an equity cause. Upon due consideration it appears that the allegations of the bill state an equity for appropriate relief if proper and sufficient proofs are adduced in due course of procedure, therefore the interlocutory order appealed from is affirmed on the authority of Crosland v. Brickell et al., No. 1, 86 Fla. 91, 97 South. Rep. 286, decided at this term.
Affirmed.
All concur.